Citation Nr: 0010143	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-17 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for gout.

3. Entitlement to service connection for bilateral knee 
disability.

4. Entitlement to service connection for bilateral forearm 
disability.

5. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1990. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The claims for entitlement to service connection for diabetes 
mellitus, gout, bilateral knee disability, low back 
disability, and bilateral forearm disability are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.




CONCLUSIONS OF LAW

The claims of entitlement to service connection for diabetes 
mellitus, gout, low back disability, bilateral forearm 
disability, and bilateral knee disability are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If diabetes mellitus is manifest to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).

The threshold question before the Board as to this portion of 
the appeal is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim, which is plausible and 
meritorious on its own or capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that claim is 
plausible.  See Mattern v. West, 12 Vet. App. 222, 228-229 
(1999).  Thus, for the purpose of determining whether a claim 
is well-grounded, the credibility of the evidence in support 
of the claim must be presumed.  Id. at 229 (citing Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997). 

As will be explained below, the Board finds that the 
veteran's claims of service connection for diabetes mellitus, 
gout, low back disability, bilateral forearm disability, and 
bilateral knee disability are not well grounded.


A. Diabetes Mellitus

The enlistment examination dated in September 1976 is silent 
regarding a diagnosis of diabetes mellitus or an abnormal 
endocrine examination.  The urinalysis was negative for sugar 
and albumin.  The report of medical examination dated in June 
1979 reflected a normal clinical evaluation.  The urinalysis 
was negative for sugar and albumin.  An August 1982 record 
indicates a positive urinalysis for THC and that the veteran 
was using the drug for weight loss.  An October 1982 lab 
report reflects a blood glucose reading of 85.  A March 1986 
lab report reflects a blood glucose result of 110.  The 
expected range in units was 72 - 116 mg/dl.  In July 1986, 
the veteran received a medical evaluation and skinfold test 
that determined the veteran to be within weight standards.  
He weighed 195 pounds.  The July 1986 report of medical 
examination is silent for diabetes mellitus.  The urinalysis 
was negative for sugar and albumin.  A May 1987 entry 
reflects, inter alia, overweight initial evaluation and no 
diabetes.  The assessment was obesity.  The plan consisted of 
referring the veteran for physical training and weight 
control.  A July 1987 medical record indicates that the 
veteran received weight control and nutrition counseling.  An 
October 1987 entry reflects that the veteran had attended 
weight control class and one follow-up appointment.  He 
weighed 196 pounds at the last appointment.  He had been 
following a diet and running 5 times a week.  The assessment 
reflects that the veteran was less percent body fat for 
standards.  However, the veteran was still on a weight 
control program.  The veteran received a primary medical 
evaluation for the overweight program in November 1987.  The 
entry reflects that the veteran had seen a dietitian for 
weight control and that he had no family history or past 
medical history of diabetes.  The assessment was exogenous 
obesity.  A December 1987 entry reflects that the veteran was 
39 pounds above his maximum body weight.  A January 1988 
entry reflects an elevated blood glucose level of 122.  The 
normal range is 70.0 - 110.  A February 1988 entry reflects 
that the veteran [was scheduled] for Part II [of the] 
physical, physical examination Part II - needs health 
assessment and repeat electrocardiogram.  The January 1990 
report of medical history was silent as regarding diabetes 
mellitus.  The report of medical examination completed for 
separation reflects a normal endocrine evaluation.  The 
urinalysis completed in February 1990 was negative for sugar 
and albumin.  

VA outpatient clinic records dated for the period of June 
1994 to June 1997 reflect thirst and polyuria.  Fasting blood 
sugars during this period ranged from 123 mg/dl to 350 mg/dl.  
The blood and urine glucose results dated in June 1994 
reflect 349 mg/dl (reference range: 65 - 110 mg/dl) and 500 
mg/dl (reference range: negative), respectively.  Urine 
ketones measured 15 mg/dl (reference range: negative).  The 
veteran was diagnosed with adult onset diabetes mellitus 
(AODM).  In July 1994, the veteran reported that he had never 
been on a structured diet or been to a registered dietitian.  
The dietary consult reflects that the veteran was instructed 
on weight loss and encouraged to walk every day.  The June 
1997 entry reflects that the veteran's weight had been 
consistent at 233 - 237 pounds since December 1996; that he 
medicated with Glyburide and Metformin; that he was 
encouraged to decrease calories and lose weight; and that he 
was to return to the clinic in December 1997 for follow-up.  

The VA diabetes mellitus examination accorded the veteran in 
November 1997 reflects 14 years of service.  The veteran's 
medications include Glyburide and Metformin.  There is no 
family history of diabetes mellitus.  The veteran reports 
being diagnosed with diabetes mellitus by VA.  He was 
initially treated with diet, exercise, and one medication and 
gradually progressed to two medications.  He is seen 
[medically] once every six months for his diabetes.  He says 
his weight has fluctuated from the date of onset between 220 
to 235 pounds.  His weight has been as low as 200 pounds.  He 
has never had extremely high blood sugar or a hypoglycemic 
reaction.  Pertinent objective findings include obese male 
with a pendulous abdomen that was non-tender.  The 
impressions included Type II diabetes mellitus with obesity, 
less than ideal control at this time - not disabling at this 
time; and history of gout.  

Testimony from the personal hearing held in May 1999 at the 
RO reflects that the veteran was evaluated on numerous 
occasions and he was told he had a very high glucose for 
diabetes.  During the last few years of military service - 
the last three years, he believes he had a high sugar level 
maybe seven times.  He was diagnosed as being diabetic in 
1991 while working on a government contract in Saudi Arabia.  
He was told to watch his diet and get plenty of exercise 
because he was borderline.  He was placed on medication for 
diabetes in 1994 at the VA hospital in Georgia.  He is 
currently being treated at the Charleston VA.  He is 
evaluated every ninety days to six months for a complete 
physical and as needed.  He medicates the diabetes with 
Glyburide and Metformin.  

The Board acknowledges that the veteran was evaluated on 
numerous occasions for obesity, nutrition counseling, and 
weight loss in service, as the service medical records 
substantiate these facts.  The record also indicates that 
those evaluations involved measuring blood glucose levels.  
In that regard, the veteran had one elevated reading in 1988.  
There was no diagnosis of or treatment for diabetes mellitus 
in service.  As a matter of fact, the veteran denied a family 
history of or a personal past medical history of diabetes 
during nutrition counseling in service.  On separation from 
service in 1990, the urinalysis was negative for sugar and 
albumin.  The first clinical evidence of record post service 
to indicate a diagnosis of diabetes mellitus is dated in 
1994, beyond the one year presumptive period and 4 years 
after separating from service.  See 38 C.F.R. § §§ 3.307, 
3.309.  The VA outpatient records from the Savannah VA dated 
in June 1994 reflect a blood glucose level of 349.  At that 
time, the veteran did not report having a present diagnosis 
of diabetes mellitus or being medicated therefor.  The May 
1998 VA examination notes that the veteran has Type II 
diabetes mellitus with obesity, less than ideal control at 
this time, and not considered disabling at this time.  The 
Board notes that the clinical evidence established no nexus 
to the veteran's military service.  The veteran's assertions 
that his diabetes mellitus is related to his military service 
without competent medical evidence are not sufficient to 
well-ground his claim when the determinative issue is one of 
medical etiology or a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Caluza v. Brown, 
supra.  A well-grounded claim is plausible, meritorious on 
its own, or capable of substantiation.  See Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  In that respect, the veteran 
has presented a currently diagnosed disability, however, he 
has not presented evidence of incurrence or medical evidence 
of a nexus between the current disability and the disease to 
well-ground his claim.  See Caluza, supra.  Therefore, 
service connection for diabetes mellitus is denied.  


B. Gout 

The enlistment examination dated in September 1976 reflects 
pes planus - not considered disabling.  The enlistment 
examination also reflects that the lower extremities were 
evaluated as normal.  In February 1978, the veteran fell on 
the side of his foot while playing basketball injuring the 
left fifth metatarsal.  The radiographic report was negative.  
The report of medical examination dated in June 1979 reflects 
a normal clinical evaluation.  In May 1981, the veteran was 
evaluated on several occasions for right foot pain attributed 
to kicking a soccer ball with tennis shoes and the subsequent 
development of tenderness with edema to the lateral right 
foot.  Pain was noted at the 3-5 metatarsals with decreased 
range of motion.  There was pain with palpation and limited 
weight bearing.  The x-ray to rule out fracture was negative.  
The assessment included soft tissue injury.  Treatment 
included ice for 2 days, aspirin, elevation, and no physical 
training for 3 days.  A July 1986 entry reflects right ankle 
pain for 12 hours.  The injury occurred while playing 
softball.  The objective findings included mild edema, full 
range of motion with pain, and no obvious deformity to 
palpation, tender to palpation, with good capillary refill.  
The assessment was mild right ankle sprain.  The July 1986 
report of medical examination reflects that the feet were 
evaluated as normal.  A January 1989 entry reflects that the 
veteran injured his right ankle 13 years [ago] and has been 
having chronic pains since.  He re-injured his ankle one day 
ago.  He reported edema.  That entry also reflects history of 
right ankle fractures x 2 and a right ankle sprain x 1.  
Yesterday, the veteran jumped off a truck and twisted his 
ankle.  He was able to walk without pain.  The objective 
findings reflect, inter alia, slightly ecchymotic, no 
swelling, slightly tender, and pain with inversion.  
Treatment included ice and no physical training for 1 week.  
The report of medical history completed by the veteran and 
reviewed by a corpsman in January 1990 reflects foot trouble 
described by the corpsman as athletes foot - non improving.  
The report of medical examination completed in January 1990 
for separation reflects asymptomatic pes planus and tinea 
pedis.  

An undated problem list associated with VA outpatient 
treatment records dated for the period of June 1994 to June 
1997 reflects, inter alia, gout.  In June 1994, the veteran 
complained of bilateral ankle pain and reported that he was 
told he may have gout.  The objective findings relative to 
the ankle are illegible.  The diagnostic impressions reflect 
history of gout and tinea versicolor.  Thereafter, treatment 
records reflect no diagnosis of or treatment for gout or the 
ankles.  

The VA diabetes mellitus examination accorded the veteran in 
November 1997 reflects by veteran's report that the had been 
hospitalized on two occasions for gout in the lower 
extremities, 1991 and 1995 respectively.  The veteran 
reported that he probably developed gout starting in 1979 
although his symptoms were not diagnosed as [gout].  He has 
had acute swelling of the bunion joints bilaterally as well 
as the ankles bilaterally for acute pain in the lower 
extremities.  The veteran had been advised that his uric acid 
had been elevated.  He medicates the discomfort with Motrin.  
The acute symptoms include redness, pain, swelling, and 
tenderness of the joints that normally lasts 3-5 days during 
which time he could not work.  He reported no symptoms from 
the gout at the present time.  The pertinent diagnostic 
impression reflects history of gout - physical examination is 
normal at this time.  

The November 1997 VA joints examination reflects, inter alia, 
complaints of gout.  The veteran reported having gout, which 
he gets in both of his big toes.  He medicates with Ibuprofen 
as needed.  He has problems with this approximately four 
times a month.  Objective findings for the bilateral 
metatarsophalangeal joints reveal both feet have overall mild 
pes planus and no evidence of a bunion deformity at the 
metatarsophalangeal joints.  There was no evidence of 
deposits.  His left toe was more painful than the right.  He 
had full range of motion of his metatarsophalangeal joint and 
interphalangeal joints from 0 to 45 degrees and from 0 to 38 
degrees on both sides at the metatarsophalangeal joint and 
interphalangeal joint respectively.  The x-rays of the feet 
reflect that the metatarsophalangeal joint on the right and 
left side manifests mild sclerosis in the central portion of 
the joint indicative of some degenerative changes, but 
extremely mild.  The veteran has some distal interphalangeal 
joint sclerosis and mild changes, but overall he has 
extremely good alignment in both the right and left feet 
anterior posterior and lateral planes.  The left foot also 
manifests mild changes as described on the right, which could 
be described as mild with overall good alignment with only a 
mild pes planus.  The examiner concluded that (1) the veteran 
had gout in the bilateral toes; (2) there was no activity of 
gout at this time; (3) the veteran had no long-term 
degenerative changes and no evidence of tophi was seen; (4) 
he did have pain with some range of motion and mild 
degenerative changes on x-ray; and (5) the gout presented as 
a mild disability.  

Testimony from the personal hearing held in May 1999 at the 
RO reflects that the only treatment he ever received for gout 
in service was painkillers and a profile.  He was evaluated 
numerous times in service.  "They" never really wanted to 
say that it was gout for awhile and then they kept telling 
him that it could have been gout.  It was always the same 
infection, which they have diagnosed as gout.  He testified 
that he was placed on crutches, walking sticks, and stuff 
like that.  He was treated for gout after service in 1991 
while in Saudi Arabia.  He was not sure whether he could 
obtain the records of this treatment but would attempt to.  
Currently, he receives treatment at the Charleston VA.  He 
medicates with Allopurinol, Ibuprofen, and other medications.  
He has pain and swelling (attacks) three to four times a 
month.  

The Board acknowledges the veteran's contentions as regards 
treatment in service for gout.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, the 
veteran's statements without competent medical evidence is 
not sufficient to well-ground his claim when the 
determinative issue is one of medical etiology or a medical 
diagnosis.  See Espiritu and Caluza, both supra.  As such, 
the evidence of record is silent as regards the alleged 
treatment for gout.  At most, the records reflect (1) 
injuries to the right ankle and metatarsals 3-5 of the right 
foot in service (not the big toes); (2) diagnoses of sprains 
and soft tissue injury in service; and (3) a post service 
complaint in June 1994.  There is no diagnosis of gout in 
service or within the one-year presumptive period.  The first 
reference in the record to gout occurred in June 1994 by 
veteran's report without other reference until November 1997.  
On VA examination in November 1997, the examiner noted gout 
in the bilateral toes and no activity of gout at this time.  
While there is a diagnosis of gout, the examiner's opinion 
did not establish that the present findings had their onset 
in service or are related to an incident in service.  Without 
competent medical evidence establishing a nexus between the 
current disability and the veteran's military service, a 
claim for service connection for gout is not well-grounded 
and must be denied.  See 38 C.F.R. § 3.303.  


C. Disability of the knees

The enlistment examination dated in September 1976 reflects 
that the lower extremities were evaluated as normal.  The 
report of medical examinations dated in June 1979 and July 
1986 reflect that the evaluation of the lower extremities 
were normal.  The report of medical history completed by the 
veteran and reviewed by a corpsman in January 1990 reflects 
cramping of the knees on and off every 1 - 2 months.  The 
report of medical examination completed in January 1990 for 
separation reflects that the lower extremities were evaluated 
as normal.  

VA outpatient treatment records dated for the period of June 
1994 to June 1997 are silent as regards complaints of or an 
evaluation for bilateral knee pain.  

The veteran was examined by the VA in November 1997.  During 
this examination, the veteran complained of bilateral knee 
pain.  He reported a history of bilateral knee pain since 
1977, and that he has continued to have pain.  Upon physical 
examination, the range of motion for the knees was from 0 to 
140 degrees without evidence of effusion.  The veteran had 
marked crepitus in the patellofemoral joints of both knees 
and increased pain on palpation of his knee against his 
femur.  There was no evidence of laxity of the anterior 
cruciate ligament, posterior cruciate ligament, medial 
cruciate ligament, or lateral cruciate ligament.  His 
reflexes were 2+ and equal bilaterally.  The motor strength 
was 5/5 across his knee, and there was no evidence of 
atrophy.  The McMurray's sign was negative.  The x-rays of 
the bilateral knees were interpreted as showing a well 
maintained joint space with no evidence of joint disease, and 
a well-maintained patellofemoral joint with normal articular 
cartilage on anterior - posterior, lateral, and sunrise 
views.  The examiner concluded that the veteran had a mild 
disability characterized by good range of motion with severe 
crepitus of the patellofemoral joint, which may indicate 
early signs of arthritis, although these [signs] were not 
seen on radiographic findings.  

Testimony from the personal hearing held in May 1999 at the 
RO reflects that the veteran reported to sick call [in 
service] on numerous times for his knees.  He was told to 
take a profile.  He reports that his knees were not actually 
injured in service.  He did not fall or anything like that.  
He had pressure and fluid build up in his knees.  He 
testified that he had fluid drawn from his knees in 1978 
while at Fort Stewart.  He asserts that his first treatment 
for the knees after service occurred in 1991 at the time of 
the gout attack overseas.  

The Board acknowledges the veteran's contentions as regards 
treatment in service for bilateral knee pain.  As reasoned 
above, lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Layno and Falzone, both supra.  The only entry 
in service regarding the knees appears on a report of medical 
history completed for separation in January 1990, which 
reflects cramping of the knees every 1 - 2 months.  However, 
there is no clinical evidence of complaints, treatment, or 
diagnoses in service for the knees, prior to that entry.  
Indeed, a clinical evaluation of the veteran's lower 
extremities was conducted at that time, and no abnormality or 
disability attributed thereto was presented.

The earliest medical evidence containing a reference to 
complaints of bilateral knee pain is the report of a joint 
examination conducted by the VA in November 1997.  The 
diagnoses following that examination included a good range of 
motion with severe crepitus of the patellofemoral joint, 
which, according the examiner, may be early signs of 
arthritis, although such signs were not seen on radiographic 
findings.  While the examiner did not state that this 
condition was related to the veteran's active duty service, 
the examiner did include the veteran's history of bilateral 
knee pain dating back to service.  However, the Board 
emphasizes that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, this report is not competent evidence of a 
relationship between the veteran's current bilateral knee 
disability and his period of active duty service.  Therefore, 
without competent medical evidence of a nexus between the 
current disability and service, the veteran's bilateral knee 
claim is not plausible, and this claim for service connection 
must be denied.  See 38 C.F.R. § 3.303; Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

The Board has also considered the veteran's statements with 
regard to this claim.  However, where the determinative issue 
is one of medical causation or a medical diagnosis, only 
those persons with specialized medical knowledge, training, 
or experience are competent to provide evidence on this 
issue.  See Espiritu, supra.  Since the veteran has not been 
shown to possess the medical expertise necessary to render an 
opinion as either the cause or diagnosis of a bilateral knee 
disorder, his lay statements standing alone cannot serve as a 
predicate sufficient to make this claim for service 
connection well-grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1994).  Under these circumstances, the Board 
determines that the veteran has met his initial evidentiary 
burden and the claim is not well-grounded within the meaning 
of the law.  See Caluza, supra.


D. Disability of Low Back and Forearms

The enlistment examination dated in September 1976 reflects 
that the upper extremities and spine were evaluated as 
normal.  In February 1978, the veteran was evaluated on two 
occasions for injuries to the hands - sprained right thumb, 
interphalangeal joint.  The range of motion of the [right] 
hand was within normal limits without point or referred 
tenderness, and no swelling.  The impression was soft tissue 
injury.

In February 1983, the veteran complained of swollen right arm 
of 8 days duration.  The objective findings reflect no 
swelling, no discoloration, slight tenderness to touch, 
increased range of motion with some soreness to the elbow 
region, positive heavy lifting, and no trauma.  The 
assessment was pulled muscle.

In July 1983, the veteran lacerated the third distal 
interphalangeal joint.  The note reflects minor laceration 
without suture.  In August 1983, the veteran complained of 
pain to the left shoulder of 2 days duration.  He reported 
the pain occurred after a rough game of basketball.  The 
assessment was muscle pull - left deltoid area.

In September 1983, the veteran was evaluated on several 
occasions for severe right hip and groin pain.  He reported 
having pain with walking and pain in the right hip of 4 days 
duration.  He denied specific trauma or known etiology.  On 
examination, he had an antalgic gait and would not allow 
figure 4 or "SR" secondary to pain.  The right hip was non-
tender to palpation.  The x-ray was within normal limits.  
The assessments reflect - appears to have swollen right groin 
lymph nodes on examination, bursitis, and rule out muscular 
strain.

The July 1986 report of medical examination reflects that the 
upper extremities and spine were evaluated as normal.  The 
report of medical history, dated in January 1990, is silent 
as regards complaints of painful forearms or recurrent back 
pain.  The report of medical examination conducted in January 
1990 for separation discloses that the clinical evaluation of 
the veteran's upper extremities and the spine was normal.

VA outpatient treatment records for the period of June 1994 
to June 1997 are silent as regards complaints of, treatment 
for, or diagnoses of low back pain and bilateral forearm 
pain.  

The veteran was accorded a VA joints examination in November 
1997.  The veteran complained of low back pain and bilateral 
forearm pain.  He reported that in 1978 he began having low 
back and bilateral forearm pain; and that he has continued to 
have problems over the years.  Currently, he related that the 
pain stays in his lower back and in the back only, with no 
extension into the extremities.  He also related that he has 
pain in his forearms daily, which becomes worse with 
activity.  He described the pain as being along the palmar 
surface of his forearm, with no true radicular pattern.  The 
objective findings for the back included flexion from 0 to 90 
degrees with pain at full flexion in standing and sitting 
position.  He had 50 degrees extension, 45 degrees side 
bending, and 45 degrees rotation.  The objective findings for 
the lower extremities included 5/5 motor strength.  There was 
no evidence of atrophy; and the veteran was completely and 
neurovascularly intact.  His reflexes were 2+.  The femoral 
nerve stretch test and straight leg raising test were 
negative.  The x-rays of the lumbar spine were interpreted as 
showing an overall good alignment and well-maintained disk 
spaces throughout lumbar spine.  A minor decrease between T12 
and L1, with some posterior osteophytes, was noted, which 
according the examiner, could also be determined as mild.  
The objective findings for the bilateral wrists included no 
evidence of atrophy, a traumatic lesion, or contusions.  The 
strength of the wrist flexors and extensors was 5/5 and equal 
bilaterally.  He was completely and neurovascularly intact 
across all dermatomes of his upper extremities.  There was no 
evidence of a fascial defect.  Pain was appreciated on forced 
wrist flexion and wrist extension against resistance, which 
the veteran felt across the forearms.  The examiner concluded 
that the veteran has mechanical low back pain with good 
strength of the lower extremities and back muscles, but pain 
in the paraspinal muscles, and no radiographic findings 
consistent with degenerative changes as the cause of his 
pain.  The examiner also concluded that the veteran has good 
muscle strength in the bilateral forearms with no evidence of 
arthritic or tendonitis type problems.  Based on these 
findings, the examiner opined that there was no disability of 
the low back or of the bilateral forearms.  

Testimony from the personal hearing held in May 1999 at the 
RO reflects that the veteran reported to sick call numerous 
times for his back in the military.  He was treated with ice 
pack, Tylenol 3 or Motrin, and just relaxing.  He was never 
hospitalized.  He thinks he was placed on profile a number of 
times for limited duty.  His back complaints have been 
ongoing since separating from service.  He has used a cane 
since 1992 and wears a back brace [not provided by VA 
prescription].  He believes the cause of the back pain is the 
exercise and "numerous things" he did in his capacity as a 
soldier.  He testified that forearm pain has been present 
throughout his military career.  He believes that the daily 
workouts, exercising, and everything else caused the 
[problem].  He has never fractured his arms.  He believes he 
was first treated for the forearm condition in 1991.  The 
record reflects that the veteran wore a brace on his right 
wrist [not provided by VA prescription].  The medication he 
takes for the gout (i.e., Allopurinol and Ibuprofen) helps 
the back and forearm pain.  

With respect to the veteran's claims for service connection 
for low back and bilateral forearm disorders, the Board 
observes that the service medical records are completely 
negative for any reference to a back injury or disability.  
The service records do indicate that the veteran sought 
treatment for symptoms affecting the right and left upper 
extremities, namely the hands, right arm, and left shoulder 
in service, periodically between 1978 and 1983.  The 
remainder of the service medical records, including the 
January 1990 separation examination report, are also negative 
for any further findings, treatments, or diagnoses pertinent 
to either the left or right arm.  Indeed, the record does not 
disclose medical evidence of a current diagnosis of any 
disability involving the left or right arm.  Consistently, 
while the November 1997 VA report contains a finding of 
mechanical low back pain, with good strength of the lower 
extremities and back muscles, pain in the paraspinals, and no 
radiographic findings consistent with degenerative changes as 
a cause of that pain, the Board observes that there is no 
medical evidence linking such painful symptoms to the 
veteran's period of service.  Nor is there any evidence which 
indicates that the veteran has a current low back disability 
manifested by pain.  In fact, the VA examiner in 1997, 
specifically, concluded that the veteran has no disability of 
the low back or bilateral forearm.  Thus, in the absence of a 
presently existing disability of low back or either the left 
or right forearm, which can be related to service, there is 
no plausible claim.  See Brock v. Brown, 10 Vet. App. 155, 
160 (197) (citing Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)); Caluza and Savage, both supra.

Although the veteran has presented lay evidence and testimony 
alleging that he now has disabilities of the low back and the 
bilateral forearm, which stem from service, there is simply 
no competent evidence of record which supports his 
allegation.  The veteran unsubstantiated lay allegation that 
he currently suffers from such disabilities is not competent 
evidence.  See Brewer v. West, 11 Vet. App. 228, 234 (1998) 
(citing Grottveit, supra).  Therefore, the Board concludes 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a disability of the low 
back or the left or right forearm are well-grounded.  
Accordingly, the claims must be denied.


E. Other considerations

At the personal hearing held in May 1999, the veteran 
testified that since he is overseas a lot, he receives 
treatment over there from a company physician.  He testified 
that he received medical treatment in 1991 for the claimed 
conditions and would attempt to obtain those clinical records 
from treating physicians overseas.  By VA letter dated in May 
1999, the RO requested that the veteran submit evidence of 
medical treatment in 1991 while employed at General Dynamics.  
As of this date, the claims file is silent as to the status 
of that evidence.  

As the veteran has failed to submit evidence in support of 
plausible claims, VA is under no duty to assist the veteran 
in any further development of the claims.  See 38 U.S.C.A. § 
5107(a); Wandel v. West, 11 Vet. App. 200 (19980.  VA cannot 
assist a claimant in developing a claim that is not well-
grounded.  See Morton v. West, 12 Vet. App. 477 (1999).  The 
Board views its previous discussions as sufficient to inform 
the veteran of the elements necessary to complete his 
applications for service connection.  See 38 U.S.C.A. § 
5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. at 77-
78. 


ORDER

Service connection for diabetes mellitus, gout, a bilateral 
knee disability, a low back disability, and a bilateral 
forearm disability is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 
- 15 -


- 15 -


